Citation Nr: 1130611	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-07 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing loss.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which continued a non-compensable evaluation for left ear hearing loss.


FINDING OF FACT

The Veteran's left ear hearing loss has been manifested by no more than Level V hearing loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's increased rating claim, he received notice of what was needed to establish an increased rating in August 2003.  However, he did not receive notice in compliance with Dingess.   The Board determines that the Veteran is not prejudiced.  As a preponderance of the evidence is against the claim, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.  Based on the foregoing, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, private treatment records and afforded the Veteran several VA examinations with respect to the severity of his service-connected left ear hearing loss.  The examination reports are adequate for rating purposes.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.  Furthermore, the Veteran was scheduled for a VA examination in September 2009 and failed to appear for the examination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pertinent regulations provide that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that the non-compensable rating for left ear hearing loss does not accurately reflect the severity of the disability.  

In August 2002, the Veteran was provided a VA evaluation for hearing loss and the audiologist noted a finding of profound mixed hearing loss for the left ear.  The Veteran received an authorized VA audiological evaluation. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
60
85
90
95

Speech audiometry revealed speech recognition ability of 82 percent in the left ear.  The average puretone threshold for the left ear was 82.5 decibels.  

The findings of the August 2002 evaluation translates to level V hearing loss in the left ear when applied to Table VI of the rating schedule.  When attempting to translate the November 2007 findings into a level of hearing loss according to Table VI, it is important to note that the Veteran is only service-connected for the left ear and not the right ear.  38 C.F.R. § 4.85 (f) provides that if the impaired hearing is service connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation of I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In March 2004, the Veteran was evaluated for hearing loss and the audiologist noted moderate to profound mixed hearing loss.  

In July 2005, the audiologist noted moderate to profound mixed hearing loss of the left ear.  The Veteran received an authorized VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
75
95
100

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The average puretone threshold for the left ear was 84 decibels.  

The findings of the July 2005 evaluation translates to level III hearing loss in the left ear when applied to Table VI of the rating schedule.  As noted above, the nonservice-connected right ear is assigned a Roman Numeral I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA examination in February 2007 and reported decreased hearing in his left ear.  The Veteran received an authorized VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
75
75
105
100

Speech audiometry revealed speech recognition ability of 78 percent in the left ear.  The average puretone threshold for the left ear was 89 decibels.  

The findings of the February 2007 evaluation translates to level V hearing loss in the left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a Roman Numeral I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran failed to appear for a September 2009 VA examination.  

The Board is cognizant of the Veteran's contentions concerning his hearing difficulty and of the Veteran's honorable service, but the objective clinical evidence of record is more persuasive than the Veteran's general contentions, and does not support a compensable evaluation for left ear hearing loss at this time.  As previously noted, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation for the service-connected left ear hearing loss addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence thus weighs against the Veteran claim for a compensable evaluation for left ear hearing loss.  


ORDER

Entitlement to a compensable evaluation for left ear hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


